DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the invalid information" in 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the invalid information" in 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0346347 A1 to California Institute of Technology (hereinafter ‘California’) in view of US 2016/0234778 A1 to Qualcomm Incorporated (hereinafter ‘Qualcomm’) and WO2017/216537 to BAE Systems PLC (hereinafter ‘BAE’).
Regarding claim 1, California discloses a method of coordinating wireless power transfer and data communication between a transmitter and a receiver (para [0005] “A wireless laser power transfer system, in accordance with one embodiment of the present invention includes, in part, a transmitter and a receiver that form a wireless link.”), comprising:
based on the communication over a wireless link (e.g., infrared free-space link), establishing a low-power laser beam connection between the receiver and the transmitter (para [0022] “Transmitter 110 and receiver 150 are adapted to communicate with one another using a wireless link (e.g., infrared) established between their respective transceivers.”),

The difference between California and the claimed invention is that California does not disclose recognizing at the receiver that an energy store electrically coupled to the receiver requires an electrical charge; emitting from the receiver a beacon signal to the transmitter; recognizing at the receiver a first localization signal from the transmitter; communicating via the low-power laser beam the further information from the receiver to the transmitter periodic. Qualcomm teaches in FIG. 2 periodically broadcasting battery charge information using a beacon frame (paragraph [0005]). The beacon frame is equivalent to the beacon signal of instant claim. Furthermore, BAE teaches in FIG. 2 that a transmitter can response to a beacon signal. Any response (e.g., ACK with identification) can be considered as the first localization signal of instant claim.
The combination of Qualcomm and BAE teaches:
recognizing at the receiver that an energy store electrically coupled to the receiver requires an electrical charge (para [0025] “In some embodiments, wireless device 101 may be a battery powered device (e.g., a mobile STA) and may, in response to determining its battery charge, create a battery charge information element including battery charge information, remaining operation time, and/or other battery-related information. The battery charge information element may be embedded within or appended to the beacon frame, a probe response, or any other suitable management frame, action frame, and/or control frame. For at 
emitting from the receiver a beacon signal to the transmitter, the beacon signal including information about the receiver and a state of charge of the energy store (para [0026] “FIG. 2 shows an example frame format of a beacon frame 200, in accordance with some embodiments. Beacon frame 200 may include a header 210, a frame body 220, a battery charge information element 230, and a frame check sequence 240. In some embodiments, header 210 may be a media access control (MAC) header according to the IEEE 802.11 specification. For example, header 210 may include frame control information, frame duration information, and source and destination address information. Frame body 220 may include data, such as message payload data.”). 
One of ordinary skill in the art would have been motivated to combine the teaching of Qualcomm and BAE with the system of California so as to include the use of a transmission that includes information about a battery charge, as disclosed by Qualcomm, because knowing the charge level of a battery of an access point allows for the prevention of the access point being turned off at an inopportune time (see Qualcomm para [00031]); and also acknowledging to a beacon signal, as taught by BAE, to indicate the existence of the transmitter to be ready for charging a low battery.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a beacon signal for communicating information for charging a battery, as taught by Qualcomm and BAE, in the system of California.
Regarding claim 2, Qualcomm further discloses wherein emitting from the receiver includes emitting receiver-based information (para [0050] “In some embodiments, the action frame may be transmitted to a receiving device that may not be able to decode the battery charge 
Regarding claim 3, Qualcomm further discloses wherein the receiver-based information includes diagnostic information about operation of the receiver (para [0025] "In some embodiments, wireless device 101 may be a battery powered device (e.g., a mobile STA) and may, in response to determining its battery charge, create a battery charge information element including battery charge information, remaining operation time, and/or other battery-related information. The battery charge information element may be embedded within or appended to the beacon frame, a probe response, or any other suitable management frame, action frame, and/or control frame. For at least one embodiment, the battery charge information element may be a vendor-specific information element.").
Regarding claim 4, California further discloses wherein the receiver-based information includes information about an alignment of the high-power laser beam with a photodiode assembly of the receiver (para [0034] "FIG. 4 is a simplified high-level block diagram of a wireless laser power transfer system 300 with active safety protection, in accordance with another exemplary embodiment of the present invention. System 300 is similar to system 100 except that system 400 is shows as including more PV cells than laser sources. The exemplary 
Regarding claim 5, California further discloses wherein the receiver-based information includes information about an amount of optical power being delivered to the energy store (para [0049] "FIG. 8 is a flowchart of a process 400 for controlling a laser source that has been previously detected by a first PV cell as having the expected power level and signature (validated) and is thus operating at a relatively high level to charge a device, in accordance with one embodiment of the present invention. At 402, the laser beam power is continued to be monitored. If at 404 it is determined by the receiver that the laser power is at or near the expected power level, the laser beam is caused to continue to impinge of the PV cell. If at 404 it is determined by the receiver that the laser power is below the expected level (e.g., due to obstruction of the laser beam path), the laser beam is shut off or reduced to an eye-safe level at 408. The laser power is maintained at the off or eye-safe level for a predefined time period at 410.").
Regarding claim 6, Qualcomm further discloses wherein the receiver-based information includes information about the energy store's voltage (para [0039] "Although not shown for simplicity, processor 330 may include any suitable device or circuitry to determine the battery charge of battery 325. For example, processor 330 may include an analog-to-digital converter (ADC) to measure a voltage of battery 325.").
Regarding claim 7, Qualcomm further discloses wherein the receiver-based information includes information about a device in which the transceiver system is embedded (para [0025] 
Regarding claim 8, Qualcomm further discloses wherein the receiver-based information includes one or more of a temperature reading and a current sensor reading that is off nominal or outside of expected limits (para [0024] "The laser beam emitted by transmitter 110 is modulated by controller 112 to have a unique signature associated with scanner 114. In one embodiment, such a signature is defined by a frequency modulation technique used to modulate the transmitted laser beam. After the laser beam arrives at the PV cell, a corresponding frequency demodulation technique is used on the output current of the PV cell(s) to identify the signal and determine whether it has the expected signature. In another embodiment, such a signature is defined by an amplitude modulation technique used to modulate the amplitude of the transmitted laser beam. In yet other embodiments, the beam may be encrypted or altered to include a unique signature.").
Regarding claim 9, the combination of California, Qualcomm and BAE teaches a method of coordinating wireless power transfer and data communication between a transmitter and a receiver (para [0005] of California "A wireless laser power transfer system, in accordance with one embodiment of the present invention includes, in part, a transmitter and a receiver that form a wireless link."), comprising:

transmitting from the transmitter a first localization signal to the receiver and once the first localization signal is recognized by the receiver establishing a low-power laser beam connection between the transmitter and the receiver, the low-power laser beam connection including further information about the receiver and the state of charge of the battery; (BAE teaches in FIG. 2 that a transmitter can response to a beacon signal. Any response (e.g., Ack with identification) can be considered as the first localization signal of instant claim. Para [0022] of California ''Transmitter 110 and receiver 150 are adapted to communicate with one another using a wireless link (e.g., infrared) established between their respective transceivers.” The infrared beam is equivalent to the low-power laser beam of instant claim.)
transmitting from the transmitter a second localization signal to the receiver and once the second localization signal is recognized by the receiver establishing a high-power laser beam connection between the transmitter and the receiver during which optical power is transferred from the transmitter to the receiver via the high-power laser beam; (See FIG. 7 of California where the eye-safe laser beam is equivalent to the second localization signal of instant claim.)
monitoring the low-power laser beam connection for any impingement between the transmitter and the receiver and reducing or terminating the high-power laser beam connection if an impingement occurs; and monitoring the low-power laser beam for the further information and reducing or terminating the high-power beam connection if the further information is one or 
Regarding claim 12, California further discloses wherein the invalid (should read negative) information includes one or more of: (a) data signals consistent with off-nominal performance, (b) interference due to ambient lighting or severe reflections, and (c) a state change at the receiver (para [0027], [0028] “If an object stands in the path of and blocks the laser beam from directly reaching PV cell 154, the power level of the laser beam transmitted by scanner 114 and possibly reflected/scattered off objects and subsequently received by PV cell 154 is detected to be less than the power level of the transmitted beam. Accordingly, even though such a reflected/scattered beam is identified by controller 152 as having the expected signature, because its power level is detected as being less than that of the transmitted beam, transmitter 110 stops transmitting the clear-to-send signal, thus causing controller 112 to stop transmitting the laser beam via scanner 114. Accordingly, any mechanical/physical movement that blocks the path of the laser beam from the scanner 114 to PV cell 154 is detected quickly (e.g., within a few micro seconds) thus causing the transmission of the laser beam to end. In other words, because the presence of, e.g., a person or a pet moving in the path of the laser beam is quickly detected, any possible damage to the skin or cornea that would otherwise result from the beam is substantially mitigated and thus prevented. A laser beam received by PV cell 154 and detected by controller 152 as having the power level but not the signature of the transmitted beam, causes controller 152 to stop transmitting the clear-to-send signal, thereby causing transmitter 110 to stop transmitting the laser beam. Accordingly, the transfer of the laser power continues to occur at a 
Regarding claim 13, California further discloses wherein the invalid information one or more of: (a) a temperature reading that is off nominal or outside of expected limits, and (b) a current sensor reading that is off nominal or outside of expected limits (para [0027], [0028] “If an object stands in the path of and blocks the laser beam from directly reaching PV cell 154, the power level of the laser beam transmitted by scanner 114 and possibly reflected/scattered off objects and subsequently received by PV cell 154 is detected to be less than the power level of the transmitted beam. Accordingly, even though such a reflected/scattered beam is identified by controller 152 as having the expected signature, because its power level is detected as being less than that of the transmitted beam, transmitter 110 stops transmitting the clear-to-send signal, thus causing controller 112 to stop transmitting the laser beam via scanner 114. Accordingly, any mechanical/physical movement that blocks the path of the laser beam from the scanner 114 to PV cell 154 is detected quickly (e.g., within a few micro seconds) thus causing the transmission of the laser beam to end. In other words, because the presence of, e.g., a person or a pet moving in the path of the laser beam is quickly detected, any possible damage to the skin or cornea that would otherwise result from the beam is substantially mitigated and thus prevented. A laser beam received by PV cell 154 and detected by controller 152 as having the power level but not the signature of the transmitted beam, causes controller 152 to stop transmitting the clear-to-send signal, thereby causing transmitter 110 to stop transmitting the laser beam. Accordingly, the transfer of the laser power continues to occur at a high level as long as both the power and the signature of the transmitted beam matches the power and signature of the beam as expected at the receiver.”).

requiring at the transmitter a first signal from a main processor configured to provide high-level control over the transmitter and a second signal from a secondary processor configured to provide primary control of a high-power laser beam and low-power laser beam steering system in order to perform one or more of: (a) providing power to one or more high-power laser sources, and (b) allowing the one or more high-power laser sources to reach optimal power beaming levels (para [0008] of California “In one embodiment, the first controller causes the first laser source to operate at the first or second power level in response to data the first controller receives from the second controller. The data is exchanged between the first and second transceivers. In one embodiment, the first laser source is disposed on a first panel and the second laser source is disposed on a second panel. The first and second panels are positioned at different orientations with respect to the first photo-volatile cell. In one embodiment, the laser has a bandwidth ranging from 250 nm to 450 nm.” para [0027] of California “If an object stands in the path of and blocks the laser beam from directly reaching PV cell 154, the power level of the laser beam transmitted by scanner 114 and possibly reflected/scattered off objects and subsequently received by PV cell 154 is detected to be less than the power level of the transmitted beam. Accordingly, even though such a reflected/scattered beam is identified by controller 152 as having the expected signature, because its power level is detected as being less than that of the transmitted beam, transmitter 11 O stops transmitting the clear-to-send signal, thus causing controller 112 to stop transmitting the laser beam via scanner 114. Accordingly, any mechanical/physical movement that blocks the path of the laser beam from the scanner 114 to PV cell 154 is detected quickly (e.g., within a few micro seconds) thus causing the transmission 
Regarding claim 15, California further discloses wherein reducing the high-power laser beam includes reducing an output level of a high-power laser source below class 1 laser MPE/ AEL levels (para [0027] "If an object stands in the path of and blocks the laser beam from directly reaching PV cell 154, the power level of the laser beam transmitted by scanner 114 and possibly reflected/scattered off objects and subsequently received by PV cell 154 is detected to be less than the power level of the transmitted beam. Accordingly, even though such a reflected/scattered beam is identified by controller 152 as having the expected signature, because its power level is detected as being less than that of the transmitted beam, transmitter 110 stops transmitting the clear-to-send signal, thus causing controller 112 to stop transmitting the laser beam via scanner 114. Accordingly, any mechanical/physical movement that blocks the path of the laser beam from the scanner 114 to PV cell 154 is detected quickly (e.g., within a few micro seconds) thus causing the transmission of the laser beam to end. In other words, because the presence of, e.g., a person or a pet moving in the path of the laser beam is quickly detected, any possible damage to the skin or cornea that would otherwise result from the beam is substantially mitigated and thus prevented.").
Regarding claim 16, California further discloses wherein reducing the high-power laser beam occurs within a time period derived from regulatory energy requirements (para [0027] "If an object stands in the path of and blocks the laser beam from directly reaching PV cell 154, the power level of the laser beam transmitted by scanner 114 and possibly reflected/scattered off objects and subsequently received by PV cell 154 is detected to be less than the power level of 
Regarding claim 17, California further discloses the use of multiple laser beams (para [0031] “FIG. 3 is a simplified high-level block diagram of a wireless laser power transfer system 200 with active safety protection, in accordance with another exemplary embodiment of the present invention. System 200 is similar to system 100 except that system 200 is shows as including more laser sources than PV cells. The exemplary embodiment of FIG. 3 is shown as including, in part, 3 laser sources, namely 120.sub.1, 120.sub.2 and 120.sub.3, and 1 PV cell 154. Scanner 114 is adapted to control and scan the direction of the beams 125.sub.1, 125.sub.2, 125.sub.3 supplied respectively by sources 120.sub.1, 120.sub.2, 120.sub.3 so as to ensure that these beams strike PV cell 154 as long as transceiver 116 receives a clear-to-send signal from transceiver 156.”). California, Qualcomm and BAE do not disclose wherein one or more low-power laser beams of the low-power laser beam connection surrounds the first high-power laser beam of the high-power laser beam connection. However, it would have been obvious to one of ordinary skill in the art to modify the method, as disclosed by California as modified by .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over California, Qualcomm and BAE as applied to claims 1-9 and 12-17 above, and further in view of US 2017/0077764 A1 to Energous Corporation (hereinafter 'Energous').
Regarding claim 10, California as modified by Qualcomm and BAE discloses the method as recited in claim 9, but do not disclose wherein the transmitter includes a camera and one or more optical sensors, and further comprising identifying and tracking with the camera and the one or more optical sensors a transparent object between the transmitter and the receiver. However, Energous, in the related art of video imaging during wireless charging (see Abstract) does disclose a transmitter includes a camera and one or more optical sensors (para [0039] “The transmitter may generate and transmit power waves for pocket-forming based on location of one or more receivers and/or may execute null steering based on location of one or more objects such as humans, animals, and other sensitive objects within a transmission field of the transmitter. One or more parameters recognizing the location of the receivers and objects, may be determined by a transmitter processor, based on data received from the one or more receivers, one or more video cameras internal to the transmitter, one or more video cameras external to the transmitter, one or more sensors internal to the transmitter, and/or one or more sensors external to the transmitter. With regard to the video cameras of the wireless power transmission system, it should be appreciated that an internal video camera may be an integral component of the transmitter. It should also be appreciated that an external video camera may be a camera that is placed within the transmission field of the transmitter, and may be in wired or wireless communication with one or more other transmitters of the wireless power transmission system. 
One of ordinary skill in the art would have been motivated to combine the teaching of Energous with the modified system of California, Qualcomm and BAE because the cameras create a safer method through detection of humans or other living beings in order to ensure that they are not exposed to EMF energy beyond a nominal limit (see Energous para [00081]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of cameras (which can also act as optical sensors), as taught by Energous, in the modified system of California, Qualcomm and BAE.
Regarding claim 11, California as modified by Qualcomm, BAE and Energous discloses the method as recited in claim 10, and California further discloses terminating the high-power 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






skl13 April 2021




/SHI K LI/Primary Examiner, Art Unit 2637